Gabrielli, J.
(dissenting). I cannot agree with the majority that the claimant is presently entitled to a schedule award for binaural loss of hearing. Claimant was employed as a “ Hammerman ” for 22 years in a drop forging plant, employment which concededly exposed him to harmful noises. He terminated his employment with this New York employer in October, 1963 and during the same month obtained similar employment with another forging company in New Jersey, where he was exposed to the same kind of noise as in his previous work. Claimant executed a waiver to the New Jersey employer for any loss of hearing sustained by reason of his former employment in New York. Claimant continued to work and filed a claim for benefits against his former employer. The board has, at this time, erroneously made a schedule award against the former employer, despite the fact that he continued in the same type of noise-producing work, the date of disablement being established as of April, 1964, six months after separation from his prior employment. We have no quarrel with respondent’s contention that the “last employer” as used in article 3-A refers to the last New York employer as defined by this court in Matter of Hamilton v. Healy Co. (14 A D 2d 364) in interpreting a section not here involved (Workmen’s Compensation Law, § 44), but we cannot agree that the claimant is entitled to a monetary award at this time, despite the fact that the board properly found (Workmen’s Compensation Law, § 42) his date of disablement to be in April, 1964. It is urged, however, that regardless of claimant’s conceded continuance in employment which exposes him to the same type of harmful noise as before, he is entitled to a schedule award because we have no jurisdiction over the present out-of-State employer. With this, we cannot agree. The Legislature, recognizing the need to properly compensate employees for loss of hearing resulting from exposure to industrial noise, declare^ “ that compensation for occupational loss of hearing shall be paid only as provided in this article and subject to the conditions and limitations hereinafter set forth”. (Workmen’s Compensation Law, § 49-aa; emphasis supplied.) The next section (§ 49-bb) of article 3-A provides that: “Notwithstanding any other inconsistent provisions of this chapter compensation for occupational loss of hearing shall become due and payable six months after separation from work for the last employer in whose employment the employee was at any time during such employment exposed to harmful noise, and the last day of such period of separation from work shall be the date of disablement. Such disablement shall be treated as the happening of an accident within the meaning of this chapter and the procedure and practice provided in the chapter shall apply to all proceedings as set forth in this article except where specifically otherwise provided herein. The former average wage on which the compensation rate payable shall be based shall be determined, as provided in sections fourteen and fourteen-a of this chapter, by the wages earned by the employee during the year prior to the employee’s last day of work in the last employment in which he was exposed to harmful noise.” The statute (Workmen’s Compensation Law, § 49-bb) specifically provides for a six months’ “ waiting period” or separation from any harmful noise employment, at the end of which time an accurate diagnosis can be made. We believe this separation time from harmful noises was imposed by the Legislature as a medical limitation for the purpose of making an accurate determination of the per*717centage loss of conversational hearing, which the drafters obviously felt could not be determined so long as the claimant continues in the same or similar employment. In interpreting the section in question (Workmen’s Compensation Law, art. 3-A, § 49-bb) we stated in Matter of McGoldrick v. New York Post (20 A D 2d 595): “Finally the purpose and effect of the amendment were not to accomplish a procedural change as such but quite evidently to provide a period of time away from the noisy environment so as to permit accurate appraisal of the supposed hearing loss. (See 1953 Report of Committee of Consultants on Occupational Loss of Hearing, 12 NYCRR 350.1, pp. 1081-1082.) ” We are additionally compelled to take this position because of the provisions of section 49-ee (subd. 3) of the Workmen’s Compensation Law, which also clearly indicates the legislative intent, wherein it is provided in pertinent part that: “3. All issues as to the nature and extent of the employee’s ultimate loss of hearing due to his occupation, the total amount of compensation, if any, due the employee, the liability for contribution, if any, of the prior employer or employers who were given notice by the last employer as hereinbefore provided, the amount of the contribution, if any, to be paid by such prior employer or employers, and the liability, if any, of the last employer and the amount of compensation, if any, to be paid by such last employer, shall be determined only after the employee shall have been removed from harmful exposure for a period of at least six consecutive months, whether working for one or more employers, and after his disablement as set forth in section forty-nine-bb of this article.” (Emphasis supplied.) It is noteworthy that one of the conditions predicated herein is not that the employee be separated from work for the last employer over which our compensation law has jurisdiction, but that, as this section provides, “the nature and extent of the employee’s ultimate loss of hearing due to his occupation, the total amount of compensation, if any, due the employee '* * * and the liability, if any, of the last employer and the amount of compensation, if any to be paid by such last employer, shall be determined only after the employee shall have been removed from harmful exposure for a period of at least six consecutive months ”. Reliance on Matter of Ciavarro v. Despatch Shops (22 A D 2d 312) is misplaced for there we were concerned with the meaning and effect of section 44 of the Workmen’s Compensation Law and the basic issue was the retroactivity of section 49-bb and wherein we held that the latter section did not apply to claims originating prior to its enactment. The date of disablement has been properly fixed and the employee’s claim for compensation was timely filed (Matter of Davis v. Dexter Folder Co., 281 App. Div. 721) but must, under the circumstances here presented, await compliance with the six months’ limitation before a schedule monetary award can be made. The decisions should be reversed insofar as a schedule award is made, with costs to appellants against the Workmen’s Compensation Board, and the matter remitted for further proceedings not inconsistent herewith.